DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on January 27, 2022 in response to the Office Action mailed on October 28, 2021

Priority
This application is a continuation of U.S. Patent Application Serial No. 15/004,743, filed on January 22, 2016, which is a continuation-in-part of International Application No.
PCT/ZA2014/000036 filed on July 21, 2014 which claims the benefit of South African
Application No. 2013/05515 filed on July 22, 2013.

Status of the Claims
Claim 1-7 are pending.
Claim 1 is currently amended. 
Claims 8-15 are cancelled.

Allowance
 Claims 1-7 are allowed. Applicant’s remarks and argument filed on January 27, 2022 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 wherein spatially-referenced database and the translated technical data retain the
spatially indexed, technical geometries and attributes at such spatial location, enabling: the integration and amalgamation of such data into a single spatially-indexed data structure encapsulating all the spatial, design, descriptive and quantification attributes related to the source data, providing a multi-collective, multi-disciplinary technical perspective of a given spatial location in the resource or reserve, and interoperability between the technical systems and applications, by allowing extraction and reconstitution of such integrated amalgamated spatial and attribute data from the spatially-referenced database into the file format and structure required by the technical systems and applications and the inventory management system, which is not found in the prior art of records. The dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687